LACOMBE, Circuit Judge.
The articles in question are baskets made out of willow which, prior to the manufacture of the baskets themselves, had been subjected to various processes which advanced it to a condition rendering it fit, without further treatment, for the use of the basket maker. These processes are thus described in appellant’s brief:
“The round willow is first split into two, three, or four parts, by means of an instrument called a ‘splitter.’ To each of these several pieces of split willow is then applied an instrument known as a ‘shaver,’ the object of which is to shave out the inside pith of the willow.”
If the willow is small it needs no further operation to fit it for the basket maker, but if it is large, “the pieces are put through a third machine called a ‘chipper,’ the purpose is to chip off all the rough edges and make each piece of uniform width.” The willow when thus prepared is bought and sold, so far as the proof shows, to be made into baskets and furniture.
The appellants contend that thé baskets imported should be classified under paragraph 449, which reads:
“Manufactures of bone, cbip, grass, born, india-rubber, palm leaf, straw, weeds, or whalebone, or of which these substances or either of them is the component material of chief value, not specially provided for in this act, thirty per centum ad valorem; but the terms ‘grass’ and ‘straw’ shall be understood to mean these substances in their natural form and structure, and not the *978separate fibre thereof.” Act July 24, 1897, c. 11, § 1, Schedule N, 30 Stat 193 [U. S. Comp. St. 1901, p. 1678].
Tberé seem to have been many varieties of baskets before the board, some made of whole willow, some ..of willow which had been merely split, and others of willow which had also had the pith removed and edges trimmed smooth. '' It i's understood that no contention is made by the importers as to baskets .made of whole willow or of willow which had been merely, split. The process of manufacture above described leaves on one side of the prepared strip the tough, smooth, natural surface of the willow undisturbed, even where pith has been removed and edges trimmed. A voluminous record of conflicting evidence is presented on the.question whether or hot these prepared strips of willow, which the basket makers know as “willow” or “osier skein,” are known as “chip” in trade and commerce. It will not be necessary to discuss that evidence. Even if it be recognized as one variety of “chip,” viz., “chip of willow” (and it is not to be assumed that we find the testimony to warrant such conclusion), the language of another paragraph, which has no excepting clause in it, clearly indicates the intention of Congress not to include manufactures of “willow skein” or “chip of willow” within paragraph 449. It is provided in paragraph '206 as follows:
“206. Chair cane or reeds, wrought or manufactured from rattans or reeds, ten per.centum ad. valorem; osier, or willow prepared for basket makers’ use twenty per centum ad valorem; manufactures of osier or willow, forty per ■centum ad valorem.” Schedule D, 30 Stat. 168 [U. S. Comp. St. 1901, p. 1647].
Manifestly,'if "these skeins were being imported in the condition in' which they were before baskets were made from them, they would be •covered by the clause “osier orwillow prepared for basket makers’ use,” -and we cannot escape the .conclusion .that the last clause of the paragraph is intended to cover .completed manufactures made out of. the “prepared” as well as out of the “unprepared” osier or willow. The interpretation contended for by the importer would subject to 40 per cent, duty baskets made of whole willow, while baskets made out of willow which had been subjected to further processes increasing its cost would •be allowed entry'at 30 per cent. -,
The decision of the. Circuit Court is affirmed. "